Title: Statement of Account with Thomas Carpenter, 31 March 1801
From: Carpenter, Thomas
To: Jefferson, Thomas




Thomas Jefferson Esq.




1801
To Thomas Carpenter Dr.



January 1st.





Repairing a Surtout Coat
Drs.0.25



To Making a pr Breeches and materials, with pocketts
2.62




1⅞ yds Superfine Black Cassimeer @ 22/6
5.62



To Making a Coat, trimings, stays, pocketts &c
4.25



Silk Sleeve Lynings and velvet Collar
3.25



20 Steele Buttons
1.75



2¼ yds Superfine Blue Cloth @ 48/9
14.62


Febry. 14
Facing a Waistcoat and Silk
1.25


28.
Making a Coat & materials
4.25



Silk Sleeve Lynings & velvet Collar
3.25



Making a Waistcoat and materials
3.25



6½ yds Superfine black Cassimeer @ 22/6
19.50



Facing an under Waistcoat and Silk
1.25



Repairing Breeches
25


March 30
Making a Coat and Materials
4.25



Silk Sleeve Lynings Velvet Collar and Steele Buttons
5.—



5 Yards Superfine blue Cassimeer @ 22/6
15.—



Making a Great Coat and materials
4.25



Silk Sleeve Lynings and Velvet Collar
3.25



3¾ yards Milled blue Cloth @ 45/
22.50



Making the Servant’s Coat and materials
4.—



Making his Waistcoat and materials
2.50



Making his Pantaloons and materials
2.25



2 Yards blue Cloth @ 30/
8.—



1 Doz Coat and 1 Doz small Gilt Buttons
90



Scarlet Cloth for Collar and Cuffs
1.—



A Corded Waistcoat Pattern
1.50



3 yards Velvet for Pantaloons @ 11/3
4.50




$ 144.26



Mar. 31. 1801          servants.
24.65



Mr. Barnes will be pleased to pay this Th: Jefferson
119.61


